*505ORDER OF TEMPORARY SUSPENSION
The Inquiry Commission, pursuant to SCR 3.165(l)(a) and SCR 3.165(l)(b), seeks an order against Cynthia Lynn Losey for temporary suspension from the practice of law for two cases in which she has allegedly misappropriated client funds.
In 1998, a client hired attorney Losey to represent her in a child support matter and paid $570 for services. No action was taken on the case and the client filed a formal complaint with the Kentucky Bar Association in 1999.
In 1998, another client hired Losey to file a bankruptcy petition on her behalf and paid the attorney a total of $675 in two payments. The client has not been able to contact the lawyer since before Christmas of 1998 and there is no record of a bankruptcy petition being filed. This client also filed a formal complaint.
On April 13, 1999, Chief Justice Lambert issued a confidential order to show cause within 20 days why she should not be temporarily suspended. No response of any kind has been received.
It is therefore ORDERED that:
1) Cynthia Lynn Losey of Bellevue, Kentucky, is temporarily suspended from the practice of law in this Commonwealth, effective immediately and qhtil superseded by subsequent order.
2) Disciplinary proceedings against Lo-sey shall be initiated by the Inquiry Commission pursuant to SCR 3.160, unless already begun or unless Losey resigns under terms of disbarment.
3) Pursuant to SCR 3.165, Losey shall, within twenty days of the date of entry of this order, notify all clients in writing of her inability to continue to represent them and shall furnish copies of such letters of notice to the Director. Losey also shall immediately, to the extent reasonably possible, cancel and cease any advertising activities in which she is engaged. Failure to comply with this rule shall subject Lo-sey to a charge of contempt of court.
4)Cynthia Lynn Losey shall be responsible for all costs arising out of this proceeding.
All concur.
ENTERED: June 17,1999.
/s/ Joseph E. Lambert Chief Justice